 1
                                                                    HON. BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                     TACOMA, WASHINGTON
 9

10   JOYCE A. JEFFERSON,
                                                       NO. 3:16-cv-05697-BHS
11                                 Plaintiff,
                                                       ORDER OF DISMISSAL AND
12             vs.                                     TERMINATION OF CASE

13   RECOVERY INNOVATIONS, INC., (d/b/a RI
     International), an Arizona Corporation, and
14   Does 1-10,

15                                 Defendants.

16             This matter, having come on regularly before the Court on the Stipulated Motion for

17   Order of Dismissal, and the Court being fully advised and having examined the records and files
18
     herein,
19

20             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Motion for Order of

21   Dismissal is GRANTED, and after ruling on Plaintiff’s pending Motion to Strike and Remove
22   DKT. # 106 from the Docket (Dkt. #108), all claims asserted by Plaintiff Joyce Jefferson against
23
     all Defendants in this action are dismissed with prejudice and without costs or fees to any party
24
     pursuant to CR 41(a)(1)(A). Since the claims by the two other Plaintiffs in the case were
25


     ORDER – PAGE 1
                                                                       GORDON & REES LLP
     NO. 3:16-cv-05697-BHS
                                                                       701 5th Avenue, Suite 2100
                                                                       Seattle, WA 98104
                                                                       Telephone: (206) 695-5100
                                                                       Facsimile: (206) 689-2822
 1   dismissed on May 14, 2018, after the Court has issued an Order on the Motion to Strike and
 2   Remove DKT. # 106 From The Docket (Dkt. #108), the court will terminate this case.           The
 3
     Notice of Lien filed by plaintiff’s counsel Robert Gaudet, Jr. and the office of RJ Gaudet &
 4
     Associates as Docket No. 105 is hereby deemed ordered to be released and moot.
 5

 6          Dated this 2nd day of October, 2018.

 7

 8

 9

10
                                                       A
                                                       BENJAMIN H.SETTLE
11                                                     United States District Judge
12

13

14
     Presented by:
15
     s/ David W. Silke
16
     David W. Silke, WSBA #23761
17   GORDON REES SCULLY
     MANSUKHANI, LLP
18   701 5th Avenue, Suite 2100
     Seattle, WA 98104
19   Tel: (206) 695-5100
     Email: dsilke@grsm.com
20   Email: ddanzberger@grsm.com
21
     Approved as to form:
22
     s/ Robert J. Gaudet, Jr.
23   Robert J. Gaudet, Jr., WSBA #33842
     RJ GAUDET & ASSOCIATES LLC
24   800 Fifth Avenue, Suite 4100
     Seattle, WA 98104
25   Tel: (206) 855-6679

     ORDER – PAGE 2
                                                                     GORDON & REES LLP
     NO. 3:16-cv-05697-BHS
                                                                     701 5th Avenue, Suite 2100
                                                                     Seattle, WA 98104
                                                                     Telephone: (206) 695-5100
                                                                     Facsimile: (206) 689-2822
 1   robert@rjgaudet.com
 2
     s/ Floyd R. Chapman
 3   Floyd R. Chapman, WSBA #49357
     LAW OFFICE OF FLOYD CHAPMAN,
 4   PLLC
     Law Office of Floyd Chapman, PLLC
 5   1201 Pacific Avenue, Suite 600
     Tacoma, WA 98402-4384
 6   Tel: (253) 203-3325
     floydchapman@ymail.com
 7

 8

 9   s/ Robert C. Mussehl
     Robert C. Mussehl, WSBA #56
10   LAW OFFICE OF ROBERT C. MUSSEHL
     The IBM Building
11   1200 5th Ave, Ste 1900
     Seattle, WA 98101-3135
12
     Tel: (206) 667-8296
13   bobmussehl@earthlink.net

14   Attorneys for Plaintiff Joyce Jefferson

15

16

17

18

19

20

21

22

23

24

25


     ORDER – PAGE 3
                                               GORDON & REES LLP
     NO. 3:16-cv-05697-BHS
                                               701 5th Avenue, Suite 2100
                                               Seattle, WA 98104
                                               Telephone: (206) 695-5100
                                               Facsimile: (206) 689-2822
